Ralph M. Wallace v. Commissioner. Isabel Wallace v. Commissioner.Wallace v. CommissionerDocket Nos. 69011, 69012.United States Tax CourtT.C. Memo 1960-148; 1960 Tax Ct. Memo LEXIS 141; 19 T.C.M. (CCH) 790; T.C.M. (RIA) 60148; July 11, 1960*141  Richard G. Worden, Esq., for the respondent.  TRAINMemorandum Opinion TRAIN, Judge: The respondent determined deficiencies in income tax for 1952 as follows: Docket No.Deficiency69011$2,983.15690123,067.16The sole issue for decision is whether sums received by the petitioners from the United States as compensation for the temporary taking by the Government during World War II of a trucking business operated by them in partnership represented ordinary income or capital gain. All of the facts have been stipulated and are hereby found as stipulated. The returns in question were timely filed with the district director of internal revenue at Helena, Montana. The decision of this case is governed by the recent decision of the Supreme Court in   (June 27, 1960), reversing   (C.A. 5, 1959), which had reversed . Decisions will be entered for the respondent.